Opinion by
Mr. Justice Jones,
This appeal challenges the grant of injunctive relief the effect of which was to restrain certain picketing concededly peaceful in nature.
Logan Valley Plaza, Inc., (Logan), owns a newly-developed and large shopping center, known as the Logan Valley Mall, located at the intersection of two public highways in Logan Township near the City of Altoona, Blair County. At the time of the events related, at this shopping center only two stores were occupied, one by Weis Markets, Inc. (Weis), a concern engaged in the sale of food and sundry household *384articles, and the other occupied by gears department store and automobile service station.1 The Weis property consists of the store proper, a porch and, directly in front of the porch, a parcel pick-up zone for the loading of purchased goods into customers’ cars.2 Directly in front of the Weis property is a very large parking lot extending toward two public highways from which highways there are entrances and exits to and from the parking lot. The parking area is owned by Logan and provided for the use of Weis, Sears and any future occupants of store properties in the shopping center. Separating this parking area from the several public highways is a fifteen foot berm.
Weis—whose employees are not union members and were not picketing—opened for business on December 8, 1965 and, eleven days thereafter, four pickets, members of Amalgamated Food Employees Union, Local 590, AFL-CIO, (Union), appeared.3 The pickets— ranging in number from 4 to 13—walked back and forth in front of the Weis store, occasionally on the porch of the store but usually in the parcel pick-up zone, on the parking lot and on the berms near the property entrances and exits. The court below found, and it is established by the evidence, that the picketing was peaceful in nature.
*385Ten days after the picketing began, Weis and Logan instituted an equity action in the Court of Common Pleas of Blair County and that court, ex parte, issued a preliminary injunction against the Union. That injunction restrained the Union from: (1) picketing and trespassing on Weis’ property, i.e., the store proper, the porch and the parcel pick-up area; (2) picketing and trespassing upon Logan’s property, i.e., the parking area and entrances and exits thereto; (3) physically interfering with Weis’ business invitees entering or leaving the store or parking area; (4) violence toward Weis’ business invitees; (5) interference with Weis’ employees in the performance of their duties.4 Four days thereafter, a hearing was held on a motion to continue the injunction and, after hearing, the court entered a decree continuing the preliminary injunction. From that decree the instant appeal was taken.
The rationale of the decision in the court below was two fold: (a) that the picketing was upon private property and, therefore, unlawful in manner because it constituted a trespass; (b) that the aim of the picketing was to compel Weis to require its employees to become members of the Union and, therefore, the picketing, albeit peaceful, was for an unlawful purpose.
Our scope of review is well settled. In Philadelphia Minit-Man Car Wash Corp. v. Building and Construction Trades Council of Phila. & Vicinity, 411 Pa. 585, 588, 589, 192 A. 2d 378 (1963), we said: “The validity of the preliminary injunction is determined by the well-established rule repeated in Mead Johnson & Co. *386v. Martin Wholesale Distributors, Inc., 408 Pa. 12, 19, 182 A. 2d 741, 745 (1962) : ‘ “ ‘Our uniform rule is that, on an appeal from a decree which refuses [or] grants . . . a preliminary injunction, we will look only to see if there were any apparently reasonable grounds for the action of the court below, and we will not further consider the merits of the case or pass upon the reasons for or against such action, unless it is plain that no such grounds existed or that the rules of law relied on are palpably wrong or clearly inapplicable: [Citing authorities].’ ” ’ ”
The Union contends that the court below erred in ruling that the picketing constituted a trespass upon private property of Weis and Logan and urges that the parcel pick-up area and the parking lot were not private, but quasi-public, property.5
That the Commonwealth has not only the power but the duty to protect and preserve the property of its citizens from invasion by way of trespass is clear beyond question: Thornhill v. Alabama, 310 U.S. 88, 105, 60 S. Ct. 736 (1940); City Line Open Hearth, Inc. v. Hotel, Motel & Club Employees’ Union, 413 Pa. 420, 431, 197 A. 2d 614 (1964); Wortex Mills, Inc. v. Textile Workers Union of America, CIO, 369 Pa. 359, 363, 364, 85 A. 2d 851 (1952). Our immediate inquiry is whether, in the factual matrix of the case at bar, the conduct of these pickets constituted an invasion of the private property of Weis and/or Logan. Do the parcel pick-up zone and the parking areas constitute private or quasi-public property?
Our research does not disclose that we have ever determined whether the property in a shopping center, *387accessory to its main purposes, constituted private or quasi-public property. Resolution of that question involves the consideration of many factors. There is no doubt that this shopping center was not conveyed, donated or otherwise dedicated to the public use generally; neither the record nor common sense would justify such a finding. Both Weis and Logan, the former in opening its store and the latter in creating its shopping center as an area upon which commercial enterprises would be conducted, fully anticipated that that portion of the public interested in patronage of Weis’ store and the other commercial enterprises, opened and expected to be opened, would not only enter the stores but would utilize fully the parking and the parcel pick-up facilities of the center. The provision of such facilities furnishes attractive features in the complex of the shopping center to attract potential shoppers. The success of both Weis’ store and the Logan shopping center depends upon the extent to which both are able to induce and persuade the public to visit and shop in the area. Both Weis and Logan, by their provision of the parking and pick-up facilities impliedly invited the public to utilize such facilities.. However, that invitation to the public was not without restriction and limitation; it was not an invitation to the general public to utilize the area for whatever purpose it deemed advisable but only to those members of the public who would be potential customers and possibly would contribute to the financial success of the venture.
The invitation to the public, extended by the operation of the parking area and parcel pick-up area, was limited to such of the public who might benefit Weis’ and Logan’s enterprises, including potential customers as well as the employees of the shopping center concerns. That the invitation to the public was general, *388as the Union implicitly urges, offends the common sense of the matter.
Moreover, in the case at bar, that Weis had taken special precautions against an indiscriminate use of its property is evident from this record. It had posted a sign on its property which stated “No trespassing or soliciting is allowed on Weis Market porch or parking lot by anyone except Weis employees without the consent of the management”. A general invitation to certain classes of persons to use the premises and the exclusion of certain other classes of persons from such use is fully consistent with the right of a property owner to the use and enjoyment of his property. See: Adderley v. Florida, 385 U.S. 39, 48, 87 S. Ct. 242, 247 (1966). Those who were picketing Weis’ and Logan’s property certainly were not within the orbit of the class of persons entitled to the use of the property.
Great reliance is placed by the Union on Great Leopard Market Corporation, Inc. v. Amalgamated Meat Cutters and Butcher Workmen of North America, 413 Pa. 143, 196 A. 2d 657 (1964). In Great Leopard, seven employees of Great Leopard went on strike and the picketing was conducted by blocking the sole driveway entrance to the supermarket and a foot-bridge which connected a municipal parking lot and the supermarket property. We were of the opinion that the terms of the injunction were too broad and modified the injunction to permit picketing in the front and the rear of the supermarket. In Great Leopard, we did not determine either the status of the supermarket property nor whether the employees were trespassers. Moreover, it is to be noted that the pickets were employees of the supermarket whereas in the case at bar the pickets were not and never had been employees of Weis. In our view, Great Leopard is not controlling of the instant appeal.
*389While both Weis and Logan granted to a segment of the public certain rights in connection with the use of their property, such cession of rights did not constitute a grant of all their rights to all the public. To hold that these property owners solicited the use of their property by persons who were attempting to discourage the public from patronizing the store facilities lacks any basis in law or common sense. These pickets, even though engaged in picketing of a peaceful nature, had no right or authority whatsoever to utilize the private property of Weis and/or Logan for such picketing purposes; such use constituted a trespass which very properly was restrained.
The court below had reasonable grounds upon which to grant injunctive relief in the factual situation presented upon this record.
In view of the conclusion reached, we deem it unnecessary to determine whether the instant picketing was for an unlawful purpose.
Decree affirmed. Appellants pay costs.
Mr. Justice Mxjsmanno dissents.

 Sears is not a party to this litigation.


 This area—approximately 4-5 feet in width and 30-40 feet in length—is marked off with yellow lines and is directly in front of the porch.


 The pickets—employees of nearby Atlantic & Pacific stores which are competitors of Weis—carried signs reading “Weis Market is Non-Union, these employees are not receiving union wages or other union benefits” and they passed out handbills which statea_“We appeal to our friends and members of organized labor Not To Patronize this non-union market .... Please Patronize Union Markets! A & P—Quaker—Acme .... We still retain the right to ask the public Not to patronize non-union markets and the public has the right Not To Patronize non-union markets."


 The practical effect was to restrict picketing to the berm areas near the entrances and exits, picketing which could be carried on without danger from traffic on the public highways. The court did attempt, apparently, to limit the number of pickets but the record does not reveal how many pickets were allowed.


 We do not construe the Union’s position to be that picketing on the porch of the Weis’ property did not constitute a trespass. Our reading of the record indicates that the picketing that did take place on the porch was sporadic at most and that the Union itself discouraged such picketing.